FDP




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 21, 2014

                                  No. 04-14-00641-CV

                            Robert MARX and Debbie Marx,
                                     Appellants

                                            v.

                                        FDP, LP,
                                        Appellees

                From the 81st Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-03-0101-CVW
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.       The
appellant’s brief is due on January 9, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court